DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 7/1/2021 is acknowledged.
Claims 19-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group II, Species B, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/1/2021. The Examiner notes that the Applicant appears to consider claims 25-30 as part of Species A. Species A is directed to the blocker door as formed as part of the translating cowl where Species B is directed to the blocker door formed on the inner cowl. Claim 25 recites that the blocker door operably coupled to the inner cowl which is drawn to Species B. Since the Applicant elected Species A without traverse, Claims 25-30 are further withdrawn as being drawn to a non-elected species. 

Specification
The disclosure is objected to because of the following informalities: at para [0003], the description at line 11 “initially position” should be “initial position”.  
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  the limitation “air” and “airflow” appear to be used to identify the same element where the Applicant should pick one term and consistently recite thereto.  Appropriate correction is required.
Claim 14, the limitation “it” should be replaced with the proper noun to which it refers. 
Claims 20-24 and 26-30 are provisionally objected to because the dependency of the claims appear to be a typographical error. Applicant acknowledges that claims 20-24 are drawn to a non-elected group despite being depending on claims 10-14. Further, the language of claims 20-24 and 26-30 are drawn respectively to independent claims 19 and 25, as evidenced by their preambles. Lastly the claims correspond to a claim numbering if claim 10 was renumbered as claim 1. Therefore, it appears that claims 20-24 and 26-30 are dependent on claims 19 and 25 respectively and thus are withdrawn as being drawn to non-elected embodiments. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control module” in claim 13.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The limitation control module is interpreted as a FADEC or the like as disclosed by the Applicant in para. [0064]. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 10, the limitation “a bypass duct” and “a bypass duct conduit” renders the claim indefinite because its unclear what the difference between the two 
Regarding claim 12, the limitation “a latch keep carried by one of the blocker door and a portion of the thrust reverser assembly, and having a strike seat in which a strike may be removably received a latch carried by the other of the door and a portion of the thrust reverser assembly and having a catch configured to engage the strike” renders the claim indefinite because its unclear which elements belong to each other. It appears that the latch keep can have a strike seat or the latch assembly may have the strike seat. Its unclear what the phrase “may be removably received a latch” is intended to mean. It’s further unclear what element has a catch. The sentence appears to be lacking necessary grammatical punctuation to distinguish the claimed sentence phrases. 
Claims dependent thereon are rejected for the same reasons.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 10 and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gormley US 2015/0267641.
	Regarding claim 10, Gormley discloses a thrust reverser assembly for a turbine engine, see title, including a core engine, 28, 30, 32, a nacelle 36, 38, 40 surrounding at least a portion of the core engine, see for example fig. 5 showing the portion of the nacelle covering the core nacelle 48, to at least partially define a bypass duct 34 between the nacelle and the core engine, including: a translating cowl 52 moveable between a first position, see fig. 3, and a second position, see fig. 5; a fixed cascade element 128 located within the translating cowl when the translating cowl is in the first position, see fig. 3; a blocker door 64 having a leading edge 88 and a trailing edge 84 that is operably coupled to the translating cowl and where the blocker door is movable between a stowed position wherein the blocker door forms a portion of the bypass duct, see fig. 3 and a deployed position, see fig. 5, wherein the blocker door extends into a bypass duct conduit to deflect air through the cascade element, see the curved arrows in fig. 5; and a biasing element 94 operably coupled to the blocker door, via element 66, and configured to bias the blocker door from the stowed position into an initial position wherein the blocker door is partially within the bypass duct and the leading edge forms a gap with a portion of the thrust reverser assembly through which an airflow enters the gap, see para. [0041], the biasing element biases the push rod to the full extended configuration 104 and therefore biases the door to an open initial position when the spring exerts the biasing force. 
	Regarding claim 18, Gormley discloses the blocker door is configured to create a scooping effect that moves the blocker door to the deployed position and moves the translating cowl to the second position. Referring to fig. 5, Gormley discloses a configuration where the blocker door 64 is attached to the translating cowl 52 and opens in the same manner as the disclosed invention such that the leading edge of the blocker door swings radially inward. The action of the swinging of the door results in the flow of air acting on the door which assists the door and consequently, the translating cowl rearward, and is interpreted as the scooping effect as claimed. It is further noted that the scooping effect is aided by an actuator 78. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gormley in view of Lair US 2005/0102996.
Regarding claim 11, Gormley discloses all elements except for a latch assembly operable between a latch and release position.
Liar teaches a latch assembly operable between a latch position, wherein the blocker door is held in the stowed position and a release position, where the door may be pivoted to the deployed position, see elements 72, 74 and figs 7-8, showing the closed and open positions, respectively. Lair teaches that it is desirable to provide a mechanism for locking closed thrust reverser doors. See para. [0055]. 
It would have been obvious to an ordinary skilled worker to provide a locking mechanism in the apparatus of Gormley to ensure that the door of Gormley is locked, as taught by Lair, in order to lock the doors. Id. 
Regarding claim 12, as best understood, Gormley, in view of Lair, discloses the latch assembly comprises: 1) a latch keep, the bracket on which strike 70 is attached; 2) a strike seat, at about 72b, configured to have a strike 70 removably received in the 
Regarding claim 13, Gormley, in view of Lair, discloses a control module 78 configured to move the latch assembly to the release position. See para. [0076]. Where since the Applicant states that the module is a FADEC or the like, Lair states that the actuator 82 has a conventions configuration include electrical, pneumatic or hydraulic and the power required to retract the output rod, see para. [0077], Lair is interpreted as disclosing the claimed control module. 
Regarding claim 14, Gormley discloses all elements except for a spring damper assembly operably coupled to the blocker door to moderate a speed of the blocker door as the blocker door moves to the deployed position. 
Lair teaches a plurality of toggle links 68 attached to the doors to bias the doors to the closed position via an internal compression spring. See para. [0059]. Element 68 is considered a spring damper assembly that would inherently resist motion toward the deployed position. 
It would have been obvious to an ordinary skilled worker to provide a toggle link 68 attached to the door and configured to bias the door toward the latch in the apparatus of Gormley, in view of Lair, as taught by Lair, in order to provide a passive means for latching the doors closed. See para. [0061]. The Examiner notes that since the apparatus of Gormley, in view of Lair, includes biasing means toward the deployed position and the stowed position, the speed of the blocker door is moderated by the biasing means. Either by Gormley’s biasing means or by that of Lair’s. 
See para. [0061]. 
Regarding claim 16, referring to claim 15 above, Gormley, in view of Lair discloses that the biasing element is configured to urge the blocker doors toward the stowed position and is capable of being operated such that when the engine is slowed, i.e. airflow through the bypass duct reduces, the doors are urged closed. The mechanism is merely a spring biased toward the closed position.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims notwithstanding the issues identified above.
The Examiner notes the written opinion of the international search authority which indicates that the subject matter of a biasing means biasing the translatable cowl to a first position, in which the first position is the closed position, i.e. the fixed cascade element is located within the translating cowl in the first position. The ISA opinion indicates that such biasing mechanism is taught by Stuart US 2012/0079805; however Stuart discloses a biasing mechanism 180 to bias the blocker door position, not the translating cowl position. Additionally, Johnston US 4,278,220 teaches a biasing mechanism to urge the blocker door forward relative to the translating sleeve and not to urge the translating sleeve toward the closed position, i.e. the first position.
See Gormley applied above; Weiner US 2016/0003190 fig. 3c, biasing means 112. However, the prior art does not appear to teach in combination with the subject matter of claims 10 and 14, a biasing element capable of urging the translating sleeve toward the closed position. 
The Examiner further notes that the disclosed invention appears to be blocker door actuation mechanism that relies solely on the airflow of the thrust reverser and the biasing mechanisms to actuate the door to the closed and open positions. Such as feature does not appear to be known in the prior art since the known prior art structures operate in combination with actuators. The closest prior art of record appears to be Weiner which teaches the use of spring biased door 148 so as direct air to assist the opening of the doors. However, Weiner appears to rely on an actuator to return the door back to the stowed position. The disclosed invention appears to distinguish over the prior art in that the balancing of the bias mechanisms and the bypass air pressure actuates the doors. An interview would likely expedite prosecution. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GERALD LUTHER SUNG whose telephone number is (571)270-3765.  The examiner can normally be reached on 9-5 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GERALD L SUNG/Primary Examiner, Art Unit 3741